DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Response to amendment
2.  This Office Action is in response to Amendment filed on 05/31/2022
     Claims
     Claim 7 has been amended.
     Claims 1-6 and 8-20 have been remained
     Claims 1-20 are currently pending in the application.      
     Drawings 
     Claim 7 has been amended on 05/31/2022 and the drawing objection filed on 03/01/2022 has been withdrawn.
     Specification
     The title has been amended on 05/31/2022 and the specification objection filed on 03/01/2022 has been withdrawn.
                                               Response to Arguments
3.   Applicant's arguments with claims1-20 filed 05/31/2022 have been fully considered but they are not persuasive.
                                        Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.    Claims 1 and 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choi et al., hereafter “Choi” (U.S. Publication No. 2017/0365647 A1) in view of Kim et al., hereafter “Kim” (U.S. Publication No. 2017/0110528 A1).
      Regarding claim 1, Choi discloses a display panel comprising: 
             a substrate (110, Fig. 1); 
             a first thin film transistor (T1) arranged on the substrate (110) and including a first semiconductor layer (130a) and a first gate electrode (G1/125a) (e.g. Fig. 2); 
             a data line (171) arranged on the substrate (110) and extending in a first direction (Y-direction); 
              a scan line (121) arranged on the substrate (110) and extending in a second direction (X-direction) intersecting the first direction (Y-direction) (para [0008] and para ][0070]);
             a second thin film transistor (T2) electrically connected to the data line (171) and including a second semiconductor layer (130b) and a second gate electrode (G2/125b) (e.g. Figs. 2-3); 
              a third thin film transistor (T3) including a third semiconductor layer (130c); 
              a node connection line (174) electrically connecting the first thin film transistor (T1) and the third thin film transistor (T3) (e.g. Fig. 2); and 
               a shield line (106) located between the data line (171) and the node connection line (174) in a plan view (e.g. Fig. 3) and
              wherein the first semiconductor layer (130a) includes a silicon semiconductor, and the third semiconductor layer (130c) includes an oxide semiconductor (para [0078]) Figs. 1-3).
      Choi discloses the features of the claimed invention as discussed above, but does not disclose a first upper gate electrode of the third thin film transistor arranged on the third semiconductor layer and the shield line including the same material as the first upper gate electrode of the third thin film transistor.
     Kim, however, discloses a first upper gate electrode (120) of the thin film transistor (TFT, para [0043]-[0044]) arranged on the semiconductor layer (130, para [0043]) (e.g. Fig. 3).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Choi to provide a first upper gate electrode of the third thin film transistor arranged on the third semiconductor layer as taught by Kim for a purpose of improving the characteristics of the display panel.
     Choi and Kim disclose the material of the shield line (106) may include a shield semiconductor layer (126) and a metallic shielding layer (186) (e.g. Fig. 3 and para [0018] and [0071] in Choi) and the upper gate electrode (120) may include a metallic material having low resistance and may include a single layer or a plurality of layers including at least one metal selected from aluminum (Al), platinum (Pt), palladium (Pd), silver (Ag), magnesium (Mg), gold (Au), nickel (Ni), neodymium (Nd), iridium (Jr), chromium (Cr), lithium (Li), calcium (Ca), molybdenum (Mo), titanium (Ti), tungsten (W), and copper (Cu) (e.g. Fig. 2 and para [0044] in Kim).
     Then, Choi and Kim disclose the shield line including the same material as the first upper gate electrode of the third thin film transistor.as claimed.
     Therefore, claim 1 is obviously rendered over Choi and Kim.
      Regarding claim 3, Choi and Kim (citations to Choi unless otherwise noted) discloses wherein the shield line (106) extends in the first direction (Y-direction) (Figs. 3 and 11).
       Regarding claim 4, Choi and Kim (citations to Choi unless otherwise noted) discloses wherein the shield line intersects the scan line in the plan view (Figs. 3 and 11).   
       Regarding claim 5, Choi and Kim (citations to Choi unless otherwise noted) discloses wherein the node connection line (174) extends in the first direction (Y-direction) and intersects the scan line (121/122/124) (Figs. 3 and 11). 
5.    Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Choi and Kim in view of KATSUHIDE U (CN 101630682 A).
      Regarding claim 7, Choi and Kim disclose the features of the claimed invention as discussed above, but does not disclose the first gate electrode has an isolated shape.
     KATSUHIDE U, however, discloses the gate electrode (11) has an isolated shape (e.g. Fig. 5A and “the gate electrode 11 as a whole has a similar shape of the isolated pattern” in English text)
       It would have been an obvious matter of the design choice to replace first gate electrode by an isolated shape in order to improve the performance of the display panel, since it has been held within the general skill of a worker in the art to select any shape of gate electrode on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
                                                Allowable Subject Matter
6.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 11-20 would be allowed.
         Claims 11-20 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention of a display panel having wherein the first upper gate electrode has an isolated shape and is connected to the scan line through a contact hole that penetrates through at least one insulating layer located between the first upper gate electrode and the scan line, as cited in the independent claim 11.
        Claims 12-20 are directly or indirectly depend on the independent claim 11.
        Claims 2 and 6, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising: a driving voltage line extending in the first direction; and a horizontal driving voltage line extending in the second direction, partially intersecting the driving voltage line, and electrically connected to the driving voltage line, wherein the horizontal driving voltage line and the shield line are connected to each other in a same layer as cited in claim 2 and wherein the node connection line is electrically connected to the third semiconductor layer through a contact hole that is located closer to the first thin film transistor than the scan line in the plan view as cited in claim 6 and wherein the third thin film transistor further includes a first lower gate electrode arranged under the third semiconductor layer and overlapping the first upper gate electrode, and the first lower gate electrode and the scan line connected to each other in a same layer as cited in claim 8.
        Claims 9-10 are directly depend on claim 8, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                 Response to Arguments
7.   Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.        The Applicant argued that the combination of CHOI and KIM reference does not disclose “a shield line including the same material as the first upper gate electrode of the third thin film transistor." For example, the alleged shield line (106) in CHOI does not include the same material as the first upper gate electrode of the third thin film transistor. The shielding semiconductor layer (126) of the alleged shield line (106) includes the same material as the semiconductor layer and the metallic shielding layer 186 of the alleged shield line (106) includes the same material as the data line 171, the driving voltage line 172, the node connection line 174 and the intermediate connection line 175. Each of the shielding semiconductor layer 123 and the metallic shielding layer 186 does not include the same material as the first upper gate electrode of the third thin film transistor”
    The examiner does not agree with the applicant because the upper electrode (120) may include a metallic material having low resistance and may include a single layer or a plurality of layers including at least one metal selected from aluminum (Al), platinum (Pt), palladium (Pd), silver (Ag), magnesium (Mg), gold (Au), nickel (Ni), neodymium (Nd), iridium (Jr), chromium (Cr), lithium (Li), calcium (Ca), molybdenum (Mo), titanium (Ti), tungsten (W), and copper (Cu) (Fig. 2 and para [0044] in Kim) and the shielding portion 106 may include a shielding semiconductor layer 126 and a metallic shielding layer 186 overlapping the shielding semiconductor layer 126 (Fig. 3 and para [0018] and [0071] in Choi) and the Choi reference also suggests that the metallic shield layer 186 may include a single layer or a multi-layer including a conductive material including Mo, Al, Cu, Ti, etc., for example (para [0099]).
       It would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the upper electrode and the shield line have the same material, for example (Al/Cu/Ti) which is commonly used to improve the performance of the display panel, since it has been held to be within the general skill of the worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
    Therefore, the applicant's arguments have been considered but they are not persuasive.
                                                        Conclusion
7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892